                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TODD CHARLES PENN,
      Plaintiff,                                    Case No. 17-cv-10862
                                                    Hon. Matthew F. Leitman
v.

JASON BERGTOLD,
     Defendant.
__________________________________________________________________/

                                   JUDGMENT

      In accordance with this Court’s Opinion and Order dated April 15, 2019, and

the order of the United States Court of Appeals for the Sixth Circuit dated March 17,

2020, JUDGMENT IS HEREBY ENTERED in favor of Plaintiff Todd Charles

Penn and against Defendant Jason Bergtold.

                                             DAVID J. WEAVER
                                             CLERK OF COURT

                                       By:   s/Holly A. Monda
                                             Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: April 8, 2020
Flint, Michigan


                                         1
